Exhibit 10.4

PREPARED BY AND UPON

RECORDATION RETURN TO:

Proskauer Rose LLP

1585 Broadway

New York, New York  10036

Attention:  David J. Weinberger, Esq.

Telephone:  212-969-3405

 

Space above this line for recorder’s use

Loan No. 502858632

BEHRINGER HARVARD ELDRIDGE PLACE LP, as borrower

(Borrower)

to

WILLIAM D. CLEVELAND, ESQ., as trustee

(Trustee)

for the benefit of

WACHOVIA BANK, NATIONAL ASSOCIATION, as lender

(Lender)

 

DEED OF TRUST, ASSIGNMENT OF LEASES
AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING

 

 

Dated: December      , 2006


--------------------------------------------------------------------------------


DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Security Instrument”) is made as of this          day of
December, 2006, by BEHRINGER HARVARD ELDRIDGE PLACE LP, a Delaware limited
partnership, having its principal place of business c/o Behringer Harvard Funds,
15601 Dallas Parkway, Suite 600, Addison, Texas 75001, as mortgagor (“Borrower”)
to WILLIAM D. CLEVELAND, ESQ., having an address at 909 Fannin, Suite 200,
Houston, Texas 77010, as trustee (“Trustee”) for the benefit of WACHOVIA BANK,
NATIONAL ASSOCIATION, a banking association chartered under the laws of the
United States of America, having its principal place of business at Wachovia
Bank, National Association, Commercial Real Estate Services, 8739 Research Drive
URP 4, NC 1075, Charlotte, North Carolina  28262, as grantee (“Lender”).

W I T N E S S E T H:

WHEREAS, this Security Instrument is given to secure a loan (the “Loan”) in the
principal sum of Seventy-Five Million and No/100 Dollars ($75,000,000.00)
advanced pursuant to that certain Loan Agreement, dated as of the date hereof,
between Borrower and Lender (as the same may hereafter be amended, restated,
replaced, supplemented, renewed, extended or otherwise modified from time to
time, the “Loan Agreement”) and evidenced by that certain Promissory Note, dated
the date hereof, made by Borrower in favor of Lender (as the same may hereafter
be amended, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time, the “Note”);

WHEREAS, Borrower desires to secure the payment of the Debt (as defined in the
Loan Agreement) and the performance of all of its obligations under the Note,
the Loan Agreement and the other Loan Documents (as herein defined); and

WHEREAS, this Security Instrument is given pursuant to the Loan Agreement, and
payment, fulfillment, and performance by Borrower of its obligations thereunder
and under the other Loan Documents are secured hereby, and each and every term
and provision of the Loan Agreement, the Note, and that certain Assignment of
Leases and Rents of even date herewith made by Borrower in favor of Lender
delivered in connection with this Security Instrument (as the same may be
amended, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time, the “Assignment of Leases”), including the rights,
remedies, obligations, covenants, conditions, agreements, indemnities,
representations and warranties of the parties therein, are hereby incorporated
by reference herein as though set forth in full and shall be considered a part
of this Security Instrument (the Loan Agreement, the Note, this Security
Instrument, the Assignment of Leases and Rents and all other documents
evidencing or securing the Debt (including all additional mortgages, deeds to
secure debt and assignments of leases and rents) or pursuant to which any Person
incurs, has incurred or assumes any obligation to or for the benefit of Lender
in connection therewith, are hereinafter referred to collectively as the “Loan
Documents”).


--------------------------------------------------------------------------------




NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this Security
Instrument:

ARTICLE I - GRANTS OF SECURITY

Section 1.1                                      Property Mortgaged.  Borrower
does hereby irrevocably grant, bargain, sell, convey, mortgage, pledge, assign,
warrant and transfer to Trustee, forever in trust WITH POWER OF SALE, and its
successors and assigns, all of Borrower’s right, title and interest in, to and
under the following property, rights, interests and estates now owned, or
hereafter acquired by Borrower (collectively, the “Property”):

(a)                                  Land.  The real property described in
Exhibit A attached hereto and made a part hereof (the “Land”);

(b)                                 Additional Land.  All additional lands,
estates and development rights hereafter acquired by Borrower for use in
connection with the Land and the development of the Land and all additional
lands and estates therein which may, from time to time, by supplemental mortgage
or otherwise be expressly made subject to the lien of this Security Instrument;

(c)                                  Improvements.  The buildings, structures,
fixtures, additions, enlargements, extensions, modifications, repairs,
replacements and improvements now or hereafter erected or located on the Land
(collectively, the “Improvements”);

(d)                                 Easements.  All easements, rights-of-way or
use, rights, strips and gores of land, streets, ways, alleys, passages, sewer
rights, water, water courses, water rights and powers, air rights and
development rights, and all estates, rights, titles, interests, privileges,
liberties, servitudes, tenements, hereditaments and appurtenances of any nature
whatsoever, in any way now or hereafter belonging, relating or pertaining to the
Land and the Improvements and the reversions and remainders, and all land lying
in the bed of any street, road or avenue, opened or proposed, in front of or
adjoining the Land, to the center line thereof and all the estates, rights,
titles, interests, rights of dower, rights of curtesy, property, possession,
claim and demand whatsoever, both at law and in equity, of Borrower of, in and
to the Land and the Improvements and every part and parcel thereof, with the
appurtenances thereto;

(e)                                  Equipment.  All “equipment,” as such term
is defined in Article 9 of the Uniform Commercial Code (as hereinafter defined),
now owned or hereafter acquired by Borrower, which is used at or in connection
with the Improvements or the Land or is located thereon or therein (including,
but not limited to, all machinery, equipment, furnishings, and electronic
data-processing and other office equipment now owned or hereafter acquired by
Borrower and used at the Improvements or the Land and any and all additions,
substitutions and replacements of any of the foregoing), together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto (collectively, the “Equipment”).  Notwithstanding the foregoing,
Equipment shall not include any property belonging to tenants under leases
except to the extent that Borrower shall have any right or interest therein;

(f)                                    Fixtures.  All Equipment now owned, or
the ownership of which is hereafter acquired, by Borrower which is so related to
the Land and Improvements forming part of the Property that it is deemed
fixtures or real property under the law of the particular state in

2


--------------------------------------------------------------------------------




which the Land is located, including, without limitation, all building or
construction materials intended for construction, reconstruction, alteration or
repair of or installation on the Property, construction equipment, appliances,
machinery, plant equipment, fittings, apparatuses, fixtures and other items now
or hereafter attached to, installed in or used in connection with (temporarily
or permanently) any of the Improvements or the Land, including, but not limited
to, engines, devices for the operation of pumps, pipes, plumbing, call and
sprinkler systems, fire extinguishing apparatuses and equipment, heating,
ventilating, incinerating, electrical, air conditioning and air cooling
equipment and systems, gas and electric machinery, appurtenances and equipment,
pollution control equipment, security systems, disposals, dishwashers,
refrigerators and ranges, recreational equipment and facilities of all kinds,
and water, gas, electrical, storm and sanitary sewer facilities, utility lines
and equipment (whether owned individually or jointly with others, and, if owned
jointly, to the extent of Borrower’s interest therein) and all other utilities
whether or not situated in easements, all water tanks, water supply, water power
sites, fuel stations, fuel tanks, fuel supply, and all other structures,
together with all accessions, appurtenances, additions, replacements,
betterments and substitutions for any of the foregoing and the proceeds thereof
(collectively, the “Fixtures”).  Notwithstanding the foregoing, “Fixtures” shall
not include any property which tenants are entitled to remove pursuant to Leases
except to the extent that Borrower shall have any right or interest therein;

(g)                                 Personal Property.  All furniture,
furnishings, objects of art, machinery, goods, tools, supplies, appliances,
general intangibles, contract rights, accounts, accounts receivable, franchises,
licenses, certificates and permits, and all other personal property of any kind
or character whatsoever as defined in and subject to the provisions of the
Uniform Commercial Code, whether tangible or intangible, other than Fixtures,
which are now or hereafter owned by Borrower and which are located within or
about the Land and the Improvements, together with all accessories, replacements
and substitutions thereto or therefor and the proceeds thereof (collectively,
the “Personal Property”), and the right, title and interest of Borrower in and
to any of the Personal Property which may be subject to any security interests,
as defined in the Uniform Commercial Code, as adopted and enacted by the state
or states where any of the Property is located (the “Uniform Commercial Code”;
provided, however, that if by reason of mandatory provisions of law, the
perfection or the effect of perfection or non-perfection or priority of the
security interest in any item or portion of the collateral granted as security
under the Loan is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State in which the Property is located (“Other UCC
State”), the term “Uniform Commercial Code” shall means the Uniform Commercial
Code as in effect in such Other UCC State for purposes of the provisions hereof
relating to such perfection or effect of perfection or non-perfection or
priority of such collateral), superior in lien to the lien of this Security
Instrument and all proceeds and products of the above;

(h)                                 Leases and Rents.  All leases, subleases or
subsubleases, lettings, licenses, concessions or other agreements (whether
written or oral) pursuant to which any Person is granted a possessory interest
in, or right to use or occupy all or any portion of the Land and the
Improvements, and every modification, amendment or other agreement relating to
such leases, subleases, subsubleases, or other agreements entered into in
connection with such leases, subleases, subsubleases, or other agreements and
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto,
heretofore or hereafter entered into (collectively, the “Leases”), whether

3


--------------------------------------------------------------------------------




before or after the filing by or against Borrower of any petition for relief
under the Bankruptcy Code and all right, title and interest of Borrower, its
successors and assigns therein and thereunder, including, without limitation,
cash or securities deposited thereunder to secure the performance by the lessees
of their obligations thereunder and all rents, additional rents, revenues,
issues and profits (including all oil and gas or other mineral royalties and
bonuses) from the Land and the Improvements whether paid or accruing before or
after the filing by or against Borrower of any petition for relief under the
Bankruptcy Code (collectively, the “Rents”) and all proceeds from the sale or
other disposition of the Leases and the right to receive and apply the Rents to
the payment of the Debt;

(i)                                     Condemnation Awards.  All Awards,
including interest thereon, which may heretofore and hereafter be made with
respect to the Property, whether from the exercise of the right of eminent
domain (including, but not limited to, any transfer made in lieu of or in
anticipation of the exercise of the right), or for a change of grade, or for any
other injury to or decrease in the value of the Property;

(j)                                     Insurance Proceeds.  All Insurance
Proceeds in respect of the Property under any Policies covering the Property,
including, without limitation, the right to receive and apply the proceeds of
any Policies, judgments, or settlements made in lieu thereof, in connection with
a Casualty to the Property;

(k)                                  Tax Certiorari.  All refunds, rebates or
credits in connection with reduction in Taxes or Other Charges charged against
the Property as a result of tax certiorari or any applications or proceedings
for reduction;

(l)                                     Conversion.  All proceeds of the
conversion, voluntary or involuntary, of any of the foregoing including, without
limitation, Insurance Proceeds and Awards, into cash or liquidation claims;

(m)                               Rights.  The right, in the name and on behalf
of Borrower, to appear in and defend any action or proceeding brought with
respect to the Property and to commence any action or proceeding to protect the
interest of Lender in the Property;

(n)                                 Agreements.  All agreements, contracts,
certificates, instruments, franchises, permits, licenses, plans, specifications
and other documents, now or hereafter entered into, and all rights therein and
thereto, respecting or pertaining to the use, occupation, construction,
management or operation of the Land and any part thereof and any Improvements or
any business or activity conducted on the Land and any part thereof and all
right, title and interest of Borrower therein and thereunder, including, without
limitation, the right, upon the happening of any default hereunder, to receive
and collect any sums payable to Borrower thereunder;

(o)                                 Trademarks.  All tradenames, trademarks,
servicemarks, logos, copyrights, goodwill, books and records and all other
general intangibles relating to or used in connection with the operation of the
Property;

(p)           Accounts.  All reserves, escrows and deposit accounts maintained
by Borrower with respect to the Property, including, without limitation, all
accounts established or

4


--------------------------------------------------------------------------------




maintained pursuant to (i) the Cash Management Agreement and (ii) the Lockbox
Agreement; together with all deposits or wire transfers made to such accounts
and all cash, checks, drafts, certificates, securities, investment property,
financial assets, instruments and other property held therein from time to time
and all proceeds, products, distributions or dividends or substitutions thereon
and thereof;

(q)                                 Other Rights.  Any and all other rights of
Borrower in and to the items set forth in Subsections (a) through (p) above.

AND without limiting any of the other provisions of this Security Instrument, to
the extent permitted by applicable law, Borrower expressly grants to Lender, as
secured party, a security interest in the portion of the Property which is or
may be subject to the provisions of the Uniform Commercial Code which are
applicable to secured transactions; it being understood and agreed that the
Improvements and Fixtures are part and parcel of the Land (the Land, the
Improvements and the Fixtures collectively referred to as the “Real Property”)
appropriated to the use thereof and, whether affixed or annexed to the Real
Property or not, shall for the purposes of this Security Instrument be deemed
conclusively to be real estate and subject to this Security Instrument.

Section 1.2                                      Assignment of Rents.  Borrower
hereby absolutely and unconditionally assigns to Lender all of Borrower’s right,
title and interest in and to all current and future Leases and Rents; it being
intended by Borrower that this assignment constitutes a present, absolute
assignment and not an assignment for additional security only.  Nevertheless,
subject to the terms of the Assignment of Leases, the Cash Management Agreement
and Section 7.1(h) of this Security Instrument, Lender grants to Borrower a
revocable license to collect, receive, use and enjoy the Rents and Borrower
shall hold the Rents, or a portion thereof sufficient to discharge all current
sums due on the Debt, for use in the payment of such sums.

Section 1.3                                      Security Agreement.  This
Security Instrument is both a real property mortgage and a “security agreement”
within the meaning of the Uniform Commercial Code.  The Property includes both
real and personal property and all other rights and interests, whether tangible
or intangible in nature, of Borrower in the Property.  By executing and
delivering this Security Instrument, Borrower hereby grants to Lender, as
security for the Obligations (hereinafter defined), a security interest in the
Fixtures, the Equipment and the Personal Property to the full extent that the
Fixtures, the Equipment and the Personal Property may be subject to the Uniform
Commercial Code (said portion of the Property so subject to the Uniform
Commercial Code being called the “Collateral”).  If an Event of Default shall
occur and be continuing, Lender, in addition to any other rights and remedies
which it may have, shall have and may exercise immediately and without demand,
any and all rights and remedies granted to a secured party upon default under
the Uniform Commercial Code, including, without limiting the generality of the
foregoing, the right to take possession of the Collateral or any part thereof,
and to take such other measures as Lender may deem necessary for the care,
protection and preservation of the Collateral.  Upon request or demand of Lender
after the occurrence and during the continuance of an Event of Default, Borrower
shall, at its expense, assemble the Collateral and make it available to Lender
at a convenient place (at the Land if tangible property) reasonably acceptable
to Lender.  Borrower shall pay to Lender on demand any and all expenses,
including reasonable legal expenses and attorneys’ fees, incurred or paid by
Lender in protecting

5


--------------------------------------------------------------------------------




its interest in the Collateral and in enforcing its rights hereunder with
respect to the Collateral after the occurrence and during the continuance of an
Event of Default.  Any notice of sale, disposition or other intended action by
Lender with respect to the Collateral sent to Borrower in accordance with the
provisions hereof at least ten (10) Business Days prior to such action, shall,
except as otherwise provided by applicable law, constitute reasonable notice to
Borrower.  The proceeds of any disposition of the Collateral, or any part
thereof, may, except as otherwise required by applicable law, be applied by
Lender to the payment of the Debt in such priority and proportions as Lender in
its discretion shall deem proper.  Borrower’s (debtor’s) principal place of
business is as set forth on page one hereof and the address of Lender (secured
party) is as set forth on page one hereof.

Section 1.4                                      Fixture Filing.  Certain of the
Property is or will become “fixtures” (as that term is defined in the Uniform
Commercial Code) on the Land, and this Security Instrument, upon being filed for
record in the real estate records of the city or county wherein such fixtures
are situated, shall operate also as a financing statement filed as a fixture
filing in accordance with the applicable provisions of said Uniform Commercial
Code upon such of the Property that is or may become fixtures.  The addresses of
the Debtor (Borrower) and the Secured Party (Lender) are set forth in the first
paragraph hereof.

Section 1.5                                      Pledges of Monies Held. 
Borrower hereby pledges to Lender and grants to Lender a security interest in
all of Borrower’s right, title and interest in and to any and all monies now or
hereafter held by Lender or on behalf of Lender, including, without limitation,
any sums deposited in the Lockbox Account, the Cash Management Account, the
Reserve Funds and Net Proceeds, as additional security for the Obligations until
expended or applied as provided in this Security Instrument.

CONDITIONS TO GRANT

TO HAVE AND TO HOLD the above granted and described Property unto Trustee, in
trust for the use and benefit of Lender and its successors and assigns, forever;

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Note, the Loan Agreement and this Security Instrument,
shall well and truly perform the Other Obligations (hereinafter defined) as set
forth in this Security Instrument and shall well and truly abide by and comply
with each and every covenant and condition set forth herein and in the Note, the
Loan Agreement and the other Loan Documents, these presents and the estate
hereby granted shall cease, terminate and be void; provided, however, that
Borrower’s obligation to indemnify and hold harmless Lender pursuant to the
provisions hereof shall survive any such payment or release.

ARTICLE II - DEBT AND OBLIGATIONS SECURED

Section 2.1                                      Debt.  This Security Instrument
and the grants, assignments and transfers made in Article I are given for the
purpose of securing the Debt.

6


--------------------------------------------------------------------------------




Section 2.2                                      Other Obligations.  This
Security Instrument and the grants, assignments and transfers made in Article I
are also given for the purpose of securing the following (the “Other
Obligations”):

(a)                                  the performance of all other obligations of
Borrower contained herein;

(b)                                 the performance of each obligation of
Borrower contained in the Loan Agreement and any other Loan Document; and

(c)                                  the performance of each obligation of
Borrower contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
the Note, the Loan Agreement or any other Loan Document.

Section 2.3                                      Debt and Other Obligations. 
Borrower’s obligations for the payment of the Debt and the performance of the
Other Obligations shall be referred to collectively herein as the “Obligations.”

ARTICLE III - BORROWER COVENANTS

Borrower covenants and agrees that:

Section 3.1                                      Payment of Debt.  Borrower will
pay the Debt at the time and in the manner provided in the Loan Agreement, the
Note and this Security Instrument.

Section 3.2                                      Incorporation by Reference. 
All the covenants, conditions and agreements contained in (a) the Loan
Agreement, (b) the Note and (c) all and any of the other Loan Documents, are
hereby made a part of this Security Instrument to the same extent and with the
same force as if fully set forth herein.

Section 3.3                                      Insurance.  Borrower shall
obtain and maintain, or cause to be maintained, in full force and effect at all
times insurance with respect to Borrower and the Property as required pursuant
to the Loan Agreement.

Section 3.4                                      Maintenance of Property. 
Borrower shall cause the Property to be maintained in a good and safe condition
and repair.  The Improvements, the Fixtures, the Equipment and the Personal
Property shall not be removed, demolished or materially altered (except for
normal replacement of the Fixtures, the Equipment or the Personal Property,
tenant finish and refurbishment of the Improvements and for the disposal of
Fixtures, Equipment or Personal Property not material to the use or value of the
Property as an office building) without the consent of Lender.  Borrower shall
promptly repair, replace or rebuild any part of the Property which may be
destroyed by any Casualty or become damaged, worn or dilapidated or which may be
affected by any Condemnation, and shall complete and pay for any structure at
any time in the process of construction or repair on the Land.

Section 3.5                                      Waste.  Borrower shall not
commit or suffer any waste of the Property or make any change in the use of the
Property which will in any way materially increase the risk of fire or other
hazard arising out of the operation of the Property, or take any action that
might invalidate or allow the cancellation of any Policy, or do or permit to be
done

7


--------------------------------------------------------------------------------




thereon anything that may in any way materially impair the value of the Property
or the security of this Security Instrument.  Borrower will not, without the
prior written consent of Lender, permit any drilling or exploration for or
extraction, removal, or production of any minerals from the surface or the
subsurface of the Land, regardless of the depth thereof or the method of mining
or extraction thereof.

Section 3.6                                      Payment for Labor and
Materials.  (a)  Subject to Section 3.6(b), Borrower will promptly pay when due
all bills and costs for labor, materials, and specifically fabricated materials
(“Labor and Material Costs”) incurred in connection with the Property and never
permit to exist beyond the due date thereof in respect of the Property or any
part thereof any lien or security interest, even though inferior to the liens
and the security interests hereof, and in any event never permit to be created
or exist in respect of the Property or any part thereof any other or additional
lien or security interest other than the liens or security interests hereof
except for the Permitted Encumbrances and other Liens permitted pursuant to the
Loan Documents.

(b)                                 After prior written notice to Lender,
Borrower, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application in whole or in part of any of the Labor and
Material Costs, provided that (i) no Event of Default has occurred and is
continuing under the Loan Agreement, the Note, this Security Instrument or any
of the other Loan Documents, (ii) Borrower is permitted to do so under the
provisions of any other mortgage, deed of trust or deed to secure debt affecting
the Property, (iii) such proceeding shall suspend the collection of the Labor
and Material Costs from Borrower and from the Property or Borrower shall have
paid all of the Labor and Material Costs (or such portion thereof as to which
collection is not suspended) under protest, (iv) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower is subject and shall not constitute a default
thereunder, (v) neither the Property nor any part thereof or interest therein
will be in immediate danger of being sold, forfeited, terminated, canceled or
lost, and (vi) Borrower shall have furnished the security as may be required in
the proceeding, or as may be reasonably requested by Lender to insure the
payment of any contested Labor and Material Costs, together with all interest
and penalties thereon.

Section 3.7                                      Performance of Other
Agreements.  Borrower shall observe and perform each and every term, covenant
and provision to be observed or performed by Borrower pursuant to the Loan
Agreement, any other Loan Document and any other agreement or recorded
instrument affecting or pertaining to the Property and any amendments,
modifications or changes thereto.

Section 3.8                                      Change of Name, Identity or
Structure.  Borrower shall not change Borrower’s name, identity (including its
trade name or names) or, if not an individual, Borrower’s corporate, partnership
or other structure without notifying Lender of such change in writing at least
thirty (30) days prior to the effective date of such change and, in the case of
a change in Borrower’s structure, without first obtaining the prior written
consent of Lender.  Borrower shall execute and deliver to Lender, prior to or
contemporaneously with the effective date of any such change, any financing
statement or financing statement change required by Lender to establish or
maintain the validity, perfection and priority of the security interest

8


--------------------------------------------------------------------------------




granted herein.  At the request of Lender, Borrower shall execute a certificate
in form satisfactory to Lender listing the trade names under which Borrower
intends to operate the Property, and representing and warranting that Borrower
does business under no other trade name with respect to the Property.

Section 3.9                                      Title.  Borrower has good,
marketable and insurable fee simple title to the real property comprising part
of the Property and good title to the balance of such Property, free and clear
of all Liens (as defined in the Loan Agreement) whatsoever except the Permitted
Encumbrances (as defined in the Loan Agreement), such other Liens as are
permitted pursuant to the Loan Documents and the Liens created by the Loan
Documents.  The Permitted Encumbrances in the aggregate do not materially and
adversely affect the value, operation or use of the Property or Borrower’s
ability to repay the Loan.  This Security Instrument, when properly recorded in
the appropriate records, together with any Uniform Commercial Code financing
statements required to be filed in connection therewith, will create (a) a
valid, perfected first priority lien on that portion of the Property
constituting interests in real estate, subject only to Permitted Encumbrances
and the Liens created by the Loan Documents and (b) to the extent that a
security interest therein maybe perfected by the filing of financing statements
under the Uniform Commercial Code, perfected security interests in and to, and
perfected collateral assignments of, all personalty (including, to the extent
that they constitute personalty subject to the Uniform Commercial Code, the
Leases), all in accordance with the terms thereof, in each case subject only to
any applicable Permitted Encumbrances, such other Liens as are permitted
pursuant to the Loan Documents and the Liens created by the Loan Documents. 
There are no claims for payment for work, labor or materials affecting the
Property which are past due and are or may become a lien prior to, or of equal
priority with, the Liens created by the Loan Documents unless such claims for
payments are being contested in accordance with the terms and conditions of this
Security Instrument.

ARTICLE IV - OBLIGATIONS AND RELIANCES

Section 4.1                                      Relationship of Borrower and
Lender.  The relationship between Borrower and Lender is solely that of debtor
and creditor, and Lender has no fiduciary or other special relationship with
Borrower, and no term or condition of the Loan Agreement, the Note, this
Security Instrument and the other Loan Documents shall be construed so as to
deem the relationship between Borrower and Lender to be other than that of
debtor and creditor.

Section 4.2                                      No Reliance on Lender.  The
general partners, members, principals and (if Borrower is a trust) beneficial
owners of Borrower are experienced in the ownership and operation of properties
similar to the Property, and Borrower and Lender are relying solely upon such
expertise and business plan in connection with the ownership and operation of
the Property.  Borrower is not relying on Lender’s expertise, business acumen or
advice in connection with the Property.

Section 4.3                                      No Lender Obligations.  (a) 
Notwithstanding the provisions of Subsections 1.1(h) and (n) or Section 1.2,
Lender is not undertaking the performance of (i) any obligations under the
Leases; or (ii) any obligations with respect to such agreements, contracts,
certificates, instruments, franchises, permits, trademarks, licenses and other
documents.

9


--------------------------------------------------------------------------------




(b)                                 By accepting or approving anything required
to be observed, performed or fulfilled or to be given to Lender pursuant to this
Security Instrument, the Loan Agreement, the Note or the other Loan Documents,
including, without limitation, any Officer’s Certificate, balance sheet,
statement of profit and loss or other financial statement, survey, appraisal, or
Policy, Lender shall not be deemed to have warranted, consented to, or affirmed
the sufficiency, the legality or effectiveness of same, and such acceptance or
approval thereof shall not constitute any warranty or affirmation with respect
thereto by Lender.

Section 4.4                                      Reliance.  Borrower recognizes
and acknowledges that in accepting the Loan Agreement, the Note, this Security
Instrument and the other Loan Documents, Lender is expressly and primarily
relying on the truth and accuracy of the warranties and representations set
forth in Section 4.1 of the Loan Agreement without any obligation to investigate
the Property and notwithstanding any investigation of the Property by Lender;
that such reliance existed on the part of Lender prior to the date hereof, that
the warranties and representations are a material inducement to Lender in making
the Loan; and that Lender would not be willing to make the Loan and accept this
Security Instrument in the absence of the warranties and representations as set
forth in Section 4.1 of the Loan Agreement.

ARTICLE V - FURTHER ASSURANCES

Section 5.1                                      Recording of Security
Instrument, etc.  Borrower forthwith upon the execution and delivery of this
Security Instrument and thereafter, from time to time upon Lender’s request,
will cause this Security Instrument and any of the other Loan Documents creating
a lien or security interest or evidencing the lien hereof upon the Property and
each instrument of further assurance to be filed, registered or recorded in such
manner and in such places as may be required by any present or future law in
order to publish notice of and fully to protect and perfect the lien or security
interest hereof upon, and the interest of Lender in, the Property.  Borrower
will pay all taxes, filing, registration or recording fees, and all expenses
incident to the preparation, execution, acknowledgment and/or recording of the
Note, this Security Instrument, the other Loan Documents, any note, deed of
trust or mortgage supplemental hereto, any security instrument with respect to
the Property and any instrument of further assurance, and any modification or
amendment of the foregoing documents, and all federal, state, county and
municipal taxes, duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of this Security Instrument, any deed
of trust or mortgage supplemental hereto, any security instrument with respect
to the Property or any instrument of further assurance, and any modification or
amendment of the foregoing documents, except where prohibited by law so to do.

Section 5.2                                      Further Acts, etc.  Borrower
will, at the cost of Borrower, and without expense to Lender, do, execute,
acknowledge and deliver all and every further acts, deeds, conveyances, deeds of
trust, mortgages, assignments, notices of assignments, transfers and assurances
as Lender shall, from time to time, reasonably require, for the better assuring,
conveying, assigning, transferring, and confirming unto Lender the property and
rights hereby mortgaged, deeded, granted, bargained, sold, conveyed, confirmed,
pledged, assigned, warranted and transferred or intended now or hereafter so to
be, or which Borrower may be or may hereafter become bound to convey or assign
to Lender, or for carrying out the intention or facilitating the performance of
the terms of this Security Instrument or for filing, registering or

10


--------------------------------------------------------------------------------




recording this Security Instrument, or for complying with all Legal
Requirements.  Borrower, on demand, will execute and deliver, and in the event
it shall fail to so execute and deliver, hereby authorizes Lender to execute in
the name of Borrower or without the signature of Borrower to the extent Lender
may lawfully do so, one or more financing statements to evidence more
effectively the security interest of Lender in the Property.  Borrower grants to
Lender an irrevocable power of attorney coupled with an interest for the purpose
of exercising and perfecting any and all rights and remedies available to Lender
at law and in equity, including without limitation, such rights and remedies
available to Lender pursuant to this Section 5.2.

Section 5.3                                      Changes in Tax, Debt, Credit
and Documentary Stamp Laws.  (a)  If any law is enacted or adopted or amended
after the date of this Security Instrument which deducts the Debt from the value
of the Property for the purpose of taxation or which imposes a tax, either
directly or indirectly, on the Debt or Lender’s interest in the Property (other
than the inclusion of such amounts as income for income tax purposes or taxes on
Lender’s capital), Borrower will pay the tax, with interest and penalties
thereon, if any.  If Lender is advised by counsel chosen by it that the payment
of tax by Borrower would be unlawful or taxable to Lender or unenforceable or
provide the basis for a defense of usury, then Lender shall have the option by
written notice of not less than one hundred twenty (120) days to declare the
Debt immediately due and payable.  If so accelerated, Borrower shall repay the
Loan without premium or penalty.

(b)                                 Borrower will not claim or demand or be
entitled to any credit or credits on account of the Debt for any part of the
Taxes or Other Charges assessed against the Property, or any part thereof, and
no deduction shall otherwise be made or claimed from the assessed value of the
Property, or any part thereof, for real estate tax purposes by reason of this
Security Instrument or the Debt.  If such claim, credit or deduction shall be
required by law, Lender shall have the option, by written notice of not less
than one hundred twenty (120) days, to declare the Debt immediately due and
payable.  If so accelerated, Borrower shall repay the Loan without premium or
penalty.

(c)                                  If at any time the United States of
America, any State thereof or any subdivision of any such State shall require
revenue or other stamps to be affixed to the Note, this Security Instrument, or
any of the other Loan Documents or impose any other tax or charge on the same,
Borrower will pay for the same, with interest and penalties thereon, if any.

Section 5.4                                      Severing of Security
Instrument.  This Security Instrument and the Note shall, at any time until the
same shall be fully paid and satisfied, at the sole election of Lender, be
severed into two or more notes and two or more security instruments in such
denominations as Lender shall determine in its sole discretion, each of which
shall cover all or a portion of the Property to be more particularly described
therein.  To that end, Borrower, upon written request of Lender, shall execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered by
the then owner of the Property, to Lender and/or its designee or designees
substitute notes and security instruments in such principal amounts, aggregating
not more than the then unpaid principal amount of this Security Instrument, and
containing terms, provisions and clauses similar to, and no more onerous to
Borrower than, those contained herein and in the Note, and such other documents
and instruments as may be required by Lender; provided that Borrower’s
obligations are not materially increased thereby.

11


--------------------------------------------------------------------------------




Section 5.5                                      Replacement Documents.  Upon
receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any other Loan Document which is not of
public record, and, in the case of any such mutilation, upon surrender and
cancellation of such Note or other Loan Document, Borrower will issue, in lieu
thereof, a replacement Note or other Loan Document, dated the date of such lost,
stolen, destroyed or mutilated Note or other Loan Document in the same principal
amount thereof and otherwise of like tenor.

ARTICLE VI - DUE ON SALE/ENCUMBRANCE

Section 6.1                                      Lender Reliance.  Borrower
acknowledges that Lender has examined and relied on the experience of Borrower
and its general partners, members, principals and (if Borrower is a trust)
beneficial owners in owning and operating properties such as the Property in
agreeing to make the Loan, and will continue to rely on Borrower’s ownership of
the Property as a means of maintaining the value of the Property as security for
repayment of the Debt and the performance of the Other Obligations.  Borrower
acknowledges that Lender has a valid interest in maintaining the value of the
Property so as to ensure that, should Borrower default in the repayment of the
Debt or the performance of the Other Obligations, Lender can recover the Debt by
a sale of the Property.

Section 6.2                                      No Sale/Encumbrance.  Neither
Borrower nor any Restricted Party shall Transfer the Property or any part
thereof or any interest therein or permit or suffer the Property or any part
thereof or any interest therein to be Transferred other than as expressly
permitted pursuant to the terms of the Loan Agreement.

ARTICLE VII - RIGHTS AND REMEDIES UPON DEFAULT

Section 7.1                                      Remedies.  Upon the occurrence
and during the continuance of any Event of Default, Borrower agrees that Lender
may or instruct Trustee to take such action, without notice or demand, as it
deems advisable to protect and enforce its rights against Borrower and in and to
the Property, including, but not limited to, the following actions, each of
which may be pursued concurrently or otherwise, at such time and in such order
as Lender may determine, in its sole discretion, without impairing or otherwise
affecting the other rights and remedies of Lender:

(a)                                  declare the entire unpaid Debt to be
immediately due and payable;

(b)                                 institute or instruct Trustee to institute
proceedings, judicial or otherwise, for the complete foreclosure of this
Security Instrument under any applicable provision of law, in which case the
Property or any interest therein may be sold for cash or upon credit in one or
more parcels or in several interests or portions and in any order or manner;

(c)                                  with or without entry, to the extent
permitted and pursuant to the procedures provided by applicable law, institute 
or instruct Trustee to institute proceedings for the partial foreclosure of this
Security Instrument for the portion of the Debt then due and payable, subject to
the continuing lien and security interest of this Security Instrument for the
balance of the Debt not then due, unimpaired and without loss of priority;

12


--------------------------------------------------------------------------------




(d)                                 sell  or instruct Trustee to sell for cash
or upon credit the Property or any part thereof and all estate, claim, demand,
right, title and interest of Borrower therein and rights of redemption thereof,
pursuant to power of sale or otherwise, at one or more sales, as an entirety or
in parcels, at such time and place, upon such terms and after such notice
thereof as may be required or permitted by law;

(e)                                  institute  or instruct Trustee to institute
an action, suit or proceeding in equity for the specific performance of any
covenant, condition or agreement contained herein, in the Note, the Loan
Agreement or in the other Loan Documents;

(f)                                    recover judgment on the Note either
before, during or after any proceedings for the enforcement of this Security
Instrument or the other Loan Documents;

(g)                                 apply for the appointment of a receiver,
trustee, liquidator or conservator of the Property, without notice and without
regard for the adequacy of the security for the Debt and without regard for the
solvency of Borrower, any Guarantor or Indemnifying Person with respect to the
Loan or of any Person liable for the payment of the Debt;

(h)                                 the license granted to Borrower under
Section 1.2 hereof shall automatically be revoked and Lender may enter into or
upon the Property, either personally or by its agents, nominees or attorneys and
dispossess Borrower and its agents and servants therefrom, without liability for
trespass, damages or otherwise and exclude Borrower and its agents or servants
wholly therefrom, and take possession of all books, records and accounts
relating thereto and Borrower agrees to surrender possession of the Property and
of such books, records and accounts to Lender upon demand, and thereupon Lender
may (i) use, operate, manage, control, insure, maintain, repair, restore and
otherwise deal with all and every part of the Property and conduct the business
thereat; (ii) complete any construction on the Property in such manner and form
as Lender deems advisable; (iii) make alterations, additions, renewals,
replacements and improvements to or on the Property; (iv) exercise all rights
and powers of Borrower with respect to the Property, whether in the name of
Borrower or otherwise, including, without limitation, the right to make, cancel,
enforce or modify Leases, obtain and evict tenants, and demand, sue for, collect
and receive all Rents of the Property and every part thereof; (v) require
Borrower to pay monthly in advance to Lender, or any receiver appointed to
collect the Rents, the fair and reasonable rental value for the use and
occupation of such part of the Property as may be occupied by Borrower;
(vi) require Borrower to vacate and surrender possession of the Property to
Lender or to such receiver and, in default thereof, Borrower may be evicted by
summary proceedings or otherwise; and (vii) apply the receipts from the Property
to the payment of the Debt, in such order, priority and proportions as Lender
shall deem appropriate in its sole discretion after deducting therefrom all
expenses (including reasonable attorneys’ fees) incurred in connection with the
aforesaid operations and all amounts necessary to pay the Taxes, Other Charges,
Insurance Premium and other expenses in connection with the Property, as well as
just and reasonable compensation for the services of Lender, its counsel, agents
and employees;

(i)                                     exercise any and all rights and remedies
granted to a secured party upon default under the Uniform Commercial Code,
including, without limiting the generality of the foregoing:  (i) the right to
take possession of the Fixtures, the Equipment, the Personal Property

13


--------------------------------------------------------------------------------




or any part thereof, and to take such other measures as Lender may deem
necessary for the care, protection and preservation of the Fixtures, the
Equipment, the Personal Property, and (ii) request Borrower at its expense to
assemble the Fixtures, the Equipment, the Personal Property and make it
available to Lender at a convenient place acceptable to Lender.  Any notice of
sale, disposition or other intended action by Lender with respect to the
Fixtures, the Equipment, the Personal Property sent to Borrower in accordance
with the provisions hereof at least ten (10) days prior to such action, shall
constitute commercially reasonable notice to Borrower;

(j)                                     apply any sums then deposited or held in
escrow or otherwise by or on behalf of Lender in accordance with the terms of
the Loan Agreement, this Security Instrument or any other Loan Document to the
payment of the following items in any order in its sole discretion:

(i)                                     Taxes and Other Charges;

(ii)                                  Insurance Premiums;

(iii)                               Interest on the unpaid principal balance of
the Note;

(iv)                              Amortization of the unpaid principal balance
of the Note;

(v)                                 All other sums payable pursuant to the Note,
the Loan Agreement, this Security Instrument and the other Loan Documents,
including without limitation advances made by Lender pursuant to the terms of
this Security Instrument;

(k)                                  pursue such other remedies as Lender may
have under applicable law; or

(l)                                     apply the undisbursed balance of any Net
Proceeds Deficiency deposit, together with interest thereon, to the payment of
the Debt in such order, priority and proportions as Lender shall deem to be
appropriate in its discretion.

In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of the Property, this Security Instrument shall continue as a lien and
security interest on the remaining portion of the Property unimpaired and
without loss of priority.

Section 7.2                                      Application of Proceeds.  The
purchase money, proceeds and avails of any disposition of the Property, and or
any part thereof, or any other sums collected by Lender pursuant to the Note,
this Security Instrument or the other Loan Documents, may be applied by Lender
to the payment of the Debt in such priority and proportions as Lender in its
discretion shall deem proper.

Section 7.3                                      Right to Cure Defaults.  Upon
the occurrence and during the continuance of any Event of Default, Lender may,
but without any obligation to do so and without notice to or demand on Borrower
and without releasing Borrower from any obligation hereunder, make any payment
or do any act required of Borrower hereunder in such manner and to such extent
as Lender may deem necessary to protect the security hereof.  Lender is
authorized

14


--------------------------------------------------------------------------------




to enter upon the Property for such purposes, or appear in, defend, or bring any
action or proceeding to protect its interest in the Property or to foreclose
this Security Instrument or collect the Debt, and the cost and expense thereof
(including reasonable attorneys’ fees to the extent permitted by law), with
interest as provided in this Section 7.3, shall constitute a portion of the Debt
and shall be due and payable to Lender upon demand.  All such costs and expenses
incurred by Lender in remedying such Event of Default or such failed payment or
act or in appearing in, defending, or bringing any such action or proceeding
shall bear interest at the Default Rate, for the period after notice from Lender
that such cost or expense was incurred to the date of payment to Lender.  All
such costs and expenses incurred by Lender together with interest thereon
calculated at the Default Rate shall be deemed to constitute a portion of the
Debt and be secured by this Security Instrument and the other Loan Documents and
shall be immediately due and payable upon demand by Lender therefor.

Section 7.4                                      Actions and Proceedings. 
Lender has the right to appear in and defend any action or proceeding brought
with respect to the Property and to bring any action or proceeding, in the name
and on behalf of Borrower, which Lender, in its discretion, decides should be
brought to protect its interest in the Property.

Section 7.5                                      Recovery of Sums Required To Be
Paid.  Lender shall have the right from time to time to take action to recover
any sum or sums which constitute a part of the Debt as the same become due,
without regard to whether or not the balance of the Debt shall be due, and
without prejudice to the right of Lender thereafter to bring an action of
foreclosure, or any other action, for a default or defaults by Borrower existing
at the time such earlier action was commenced.

Section 7.6                                      Examination of Books and
Records.  At reasonable times and upon reasonable notice, Lender, its agents,
accountants and attorneys shall have the right to examine the records, books,
management and other papers of Borrower which reflect upon the financial
condition of the Property or of Borrower, at the Property or at any office
regularly maintained by Borrower where the books and records are located. 
Lender and its agents shall have the right to make copies and extracts from the
foregoing records and other papers.  In addition, at reasonable times and upon
reasonable notice, Lender, its agents, accountants and attorneys shall have the
right to examine and audit the books and records of Borrower pertaining to the
income, expenses and operation of the Property during reasonable business hours
at any office of Borrower where the books and records are located.  This
Section 7.6 shall apply throughout the term of the Note and without regard to
whether an Event of Default has occurred or is continuing.

Section 7.7                                      Other Rights, etc.  (a)  The
failure of Lender to insist upon strict performance of any term hereof shall not
be deemed to be a waiver of any term of this Security Instrument.  Borrower
shall not be relieved of Borrower’s obligations hereunder by reason of (i) the
failure of Lender to comply with any request of Borrower or any Guarantor or
Indemnifying Person with respect to the Loan to take any action to foreclose
this Security Instrument or otherwise enforce any of the provisions hereof or of
the Note or the other Loan Documents, (ii) the release, regardless of
consideration, of the whole or any part of the Property, or of any person liable
for the Debt or any portion thereof, or (iii) any agreement or stipulation

15


--------------------------------------------------------------------------------




by Lender extending the time of payment or otherwise modifying or supplementing
the terms of the Note, this Security Instrument or the other Loan Documents.

(b)                                 It is agreed that the risk of loss or damage
to the Property is on Borrower, and Lender shall have no liability whatsoever
for decline in value of the Property, for failure to maintain the Policies, or
for failure to determine whether the insurance in force is adequate as to the
amount of risks insured.  Possession by Lender shall not be deemed an election
of judicial relief if any such possession is requested or obtained with respect
to any Property or collateral not in Lender’s possession.

(c)                                  Lender may resort for the payment of the
Debt to any other security held by Lender in such order and manner as Lender, in
its discretion, may elect.  Lender may take action to recover the Debt, or any
portion thereof, or to enforce any covenant hereof without prejudice to the
right of Lender thereafter to foreclose this Security Instrument.  The rights of
Lender under this Security Instrument shall be separate, distinct and cumulative
and none shall be given effect to the exclusion of the others.  No act of Lender
shall be construed as an election to proceed under any one provision herein to
the exclusion of any other provision.  Lender shall not be limited exclusively
to the rights and remedies herein stated but shall be entitled to every right
and remedy now or hereafter afforded at law or in equity.

Section 7.8                                      Right to Release Any Portion of
the Property.  Lender may release any portion of the Property for such
consideration as Lender may require without, as to the remainder of the
Property, in any way impairing or affecting the lien or priority of this
Security Instrument, or improving the position of any subordinate lienholder
with respect thereto, except to the extent that the obligations hereunder shall
have been reduced by the actual monetary consideration, if any, received by
Lender for such release, and may accept by assignment, pledge or otherwise any
other property in place thereof as Lender may require without being accountable
for so doing to any other lienholder.  This Security Instrument shall continue
as a lien and security interest in the remaining portion of the Property.

Section 7.9                                      Violation of Laws.  If the
Property is not in material compliance with Legal Requirements, Lender may
impose additional requirements upon Borrower in connection herewith including,
without limitation, monetary reserves or financial equivalents.

Section 7.10                                Recourse and Choice of Remedies. 
The provisions of Section 9.3 of the Loan Agreement are hereby incorporated by
reference into this Security Instrument to the same extent and with the same
force as if fully set forth herein.

Section 7.11                                Right of Entry.  Upon reasonable
notice to Borrower, Lender and its agents shall have the right to enter and
inspect the Property at all reasonable times.

ARTICLE VIII - ENVIRONMENTAL HAZARDS

Section 8.1                                      Environmental Representations
and Warranties.  Except as otherwise disclosed by that certain Phase I
environmental report (or Phase II environmental report, if required) delivered
to Lender by Borrower in connection with the origination of the Loan (such
report is referred to below as the “Environmental Report”), to Borrower’s
Knowledge (a) there are no Hazardous Substances (defined below) or underground
storage tanks

16


--------------------------------------------------------------------------------




in, on, or under the Property, except those that are (i) in compliance with
Environmental Laws (defined below) and with permits issued pursuant thereto (to
the extent such permits are required under Environmental Law), (ii) de-minimis
amounts necessary to operate the Property for the purposes set forth in the Loan
Agreement which will not result in an environmental condition in, on or under
the Property and which are otherwise permitted under and used in compliance with
Environmental Law and (iii) fully disclosed to Lender in writing pursuant the
Environmental Report; (b) there are no past, present or threatened Releases
(defined below) of Hazardous Substances in, on, under or from the Property which
has not been fully remediated in accordance with Environmental Law; (c) there is
no threat of any Release of Hazardous Substances migrating to the Property;
(d) there is no past or present non-compliance with Environmental Laws, or with
permits issued pursuant thereto, in connection with the Property which has not
been fully remediated in accordance with Environmental Law; (e) Borrower does
not know of, and has not received, any written or oral notice or other
communication from any Person (including but not limited to a Governmental
Authority) relating to Hazardous Substances or Remediation (defined below)
thereof, of possible liability of any Person pursuant to any Environmental Law,
other environmental conditions in connection with the Property, or any actual or
potential administrative or judicial proceedings in connection with any of the
foregoing; and (f) Borrower has truthfully and fully disclosed to Lender, in
writing, any and all information relating to environmental conditions in, on,
under or from the Property that is known to Borrower and has provided to Lender
all information that is contained in Borrower’s files and records, including,
but not limited to, any reports relating to Hazardous Substances in, on, under
or from the Property and/or to the environmental condition of the Property.

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment with respect to
exposure to Hazardous Substances, relating to Hazardous Substances, relating to
liability for or costs of Remediation or prevention of Releases of Hazardous
Substances or relating to liability for or costs of other actual or threatened
danger to human health or the environment with respect to exposure to Hazardous
Substances.  Environmental Law includes, but is not limited to, the following
statutes, as amended, any successor thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues:  the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including but not limited to
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; the
River and Harbors Appropriation Act; the Pennsylvania Clean Streams Law; the
Pennsylvania Hazardous Site Clean-Up Act and the Pennsylvania Solid Waste
Management Act.  Environmental Law also includes, but is not limited to, any
present and future federal, state and local laws, statutes, ordinances, rules,
regulations and the like, as well as common law:  conditioning transfer of
property upon a negative declaration or other approval of a governmental
authority of the environmental condition of the Property; requiring notification
or disclosure of Releases of Hazardous Substances or other environmental
condition of the Property to any governmental authority or other Person, whether
or not in connection with transfer of title

17


--------------------------------------------------------------------------------


to or interest in property; imposing conditions or requirements relating to
Hazardous Substances in connection with permits or other authorization for
lawful activity; relating to nuisance, trespass or other causes of action in
respect of Hazardous Substances related to the Property; or, to the extent
arising out of the presence of Hazardous Substances, relating to wrongful death,
personal injury, or property or other damage in connection with any physical
condition or use of the Property.

“Hazardous Substances” include but are not limited to any and all substances
(whether solid, liquid or gas) defined, listed, or otherwise classified as
pollutants, hazardous wastes, hazardous substances, hazardous materials,
extremely hazardous wastes, or words of similar meaning or regulatory effect
under any present or future Environmental Laws or that may have a negative
impact on human health or the environment by reason of exposure thereto,
including but not limited to petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls, lead, radon,
radioactive materials, flammables and explosives, including molds or other
fungi, bacteria or other microorganisms, or any etiologic agents or materials,
but excluding substances of kinds and in amounts ordinarily and customarily used
or stored in similar properties for the purpose of cleaning or other maintenance
or operations and otherwise in compliance with all Environmental Laws.

“Release” of any Hazardous Substance includes but is not limited to any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances.

“Remediation” includes but is not limited to any response, remedial, removal, or
corrective action, any activity to clean-up, detoxify, decontaminate, contain or
otherwise remediate any Hazardous Substance, any actions to prevent, cure or
mitigate any Release of any Hazardous Substance, any action to comply with any
Environmental Laws or with any permits issued pursuant thereto, any inspection,
investigation, study, monitoring, assessment, audit, sampling and testing,
laboratory or other analysis, or evaluation relating to any Hazardous Substances
or to anything referred to in Article 8.

Section 8.2                                      Environmental Covenants. 
Borrower covenants and agrees that:  (a) Borrower shall use commercially
reasonable efforts to ensure that all uses and operations on or of the Property
shall be in compliance with all Environmental Laws and permits issued pursuant
thereto; (b) Borrower shall use commercially reasonable efforts to prevent any
Releases of Hazardous Substances in, on, under or from the Property;
(c) Borrower shall not permit any Hazardous Substances in, on, or under the
Property, except those that are (i) in compliance with all Environmental Laws
and with permits issued pursuant thereto (to the extent such permits are
required by Environmental Law), (ii) de-minimis amounts necessary to operate the
Property for the purposes set forth in the Loan Agreement which will not result
in an environmental condition in, on or under the Property and which are
otherwise permitted under and used in compliance with Environmental Law and
(iii) fully disclosed to Lender in writing; (d) Borrower shall keep the Property
free and clear of all liens and other encumbrances imposed pursuant to any
Environmental Law, whether due to any act or omission of Borrower or any other
Person (the “Environmental Liens”); (e) Borrower shall, at its sole cost and
expense, fully and expeditiously cooperate in all activities pursuant to
Section 8.3 below, including but not limited to providing all relevant
information and making knowledgeable persons available for

18


--------------------------------------------------------------------------------




interviews; (f) Borrower shall, at its sole cost and expense, perform any
environmental site assessment or other investigation of environmental conditions
in connection with the Property, pursuant to any reasonable written request of
Lender made in the event that Lender has reason to believe that an environmental
hazard exists on the Property (including but not limited to sampling, testing
and analysis of soil, water, air, building materials and other materials and
substances whether solid, liquid or gas), and share with Lender the reports and
other results thereof, and Lender and other Indemnified Parties shall be
entitled to rely on such reports and other results thereof; (g) Borrower shall,
at its sole cost and expense, comply with all reasonable written requests of
Lender made in the event that Lender has reason to believe that an environmental
hazard exists on the Property to (i) reasonably effectuate Remediation of any
condition (including but not limited to a Release of a Hazardous Substance) in,
on, under or from the Property; (ii) comply with any Environmental Law;
(iii) comply with any directive from any Governmental Authority; and (iv) take
any other reasonable action necessary or appropriate for protection of human
health or the environment; (h) Borrower shall not do or allow any tenant or
other user of the Property to do any act with respect to Hazardous Substances
that materially increases the dangers to human health or the environment, poses
an unreasonable risk of harm to any Person (whether on or off the Property),
impairs or may impair the value of the Property, is contrary to any requirement
of any insurer, constitutes a public or private nuisance, constitutes waste, or
violates any covenant, condition, agreement or easement applicable to the
Property; (i) Borrower shall immediately notify Lender in writing of (A) any
presence or Releases or threatened Releases of Hazardous Substances in, on,
under, from or migrating towards the Property; (B) any non-compliance with any
Environmental Laws related in any way to the Property; (C) any actual or
potential Environmental Lien; (D) any required or proposed Remediation of
environmental conditions relating to the Property; and (E) any written notice or
other written communication of which Borrower becomes aware from any source
whatsoever (including but not limited to a governmental entity) relating in any
way to Hazardous Substances or Remediation thereof, possible liability of any
Person pursuant to any Environmental Law, other environmental conditions in
connection with the Property, or any actual or potential administrative or
judicial proceedings in connection with anything referred to in this Article 8;
and (j) to the extent possible using commercially reasonable efforts, the
Property shall be maintained in such a manner as to prevent excess humidity or
accumulation of moisture that may promote the growth of molds or other fungi and
other microorganisms.

Section 8.3                                      Lender’s Rights.  In the event
that Lender has reason to believe that an environmental hazard exists on the
Property that does not, in Lender’s sole discretion, endanger any tenants or
other occupants of the Property or their guests or the general public or
materially and adversely affect the value of the Property, upon reasonable
notice from Lender, Borrower shall, at Borrower’s expense, promptly cause an
engineer or consultant satisfactory to Lender to conduct an environmental
assessment or audit (the scope of which shall be determined in Lender’s sole and
absolute discretion) and take any samples of soil, groundwater or other water,
air, or building materials or any other invasive testing requested by Lender and
promptly deliver the results of any such assessment, audit, sampling or other
testing; provided, however, if such results are not delivered to Lender within a
reasonable period or if Lender has reason to believe that an environmental
hazard exists on the Property that, in Lender’s sole judgment, endangers any
tenant or other occupant of the Property or their guests or the general public
or may materially and adversely affect the value of the Property, upon
reasonable notice to Borrower, Lender and any other Person designated by Lender,
including but not limited to any

19


--------------------------------------------------------------------------------




receiver, any representative of a governmental entity, and any environmental
consultant, shall have the right, but not the obligation, to enter upon the
Property at all reasonable times to assess any and all aspects of the
environmental condition of the Property and its use, including but not limited
to conducting any environmental assessment or audit (the scope of which shall be
determined in Lender’s sole and absolute discretion) and taking samples of soil,
groundwater or other water, air, or building materials, and reasonably
conducting other invasive testing.  Borrower shall cooperate with and provide
Lender and any such Person designated by Lender with access to the Property.

ARTICLE IX - INDEMNIFICATION

Section 9.1                                      General Indemnification. 
Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
claims, suits, liabilities (including, without limitation, strict liabilities),
actions, proceedings, obligations, debts, damages, losses, costs, expenses,
diminutions in value, fines, penalties, charges, fees, expenses, judgments,
awards, amounts paid in settlement, punitive damages, foreseeable and
unforeseeable consequential damages, of whatever kind or nature (including but
not limited to reasonable attorneys’ fees and other costs of defense)
(collectively, the “Losses”) imposed upon or incurred by or asserted against any
Indemnified Parties and directly or indirectly arising out of or in any way
relating to any one or more of the following, except, in each case, to the
extent arising out of any Indemnified Party’s gross negligence or willful
misconduct:  (a) ownership of this Security Instrument, the Property or any
interest therein or receipt of any Rents; (b) any amendment to, or restructuring
of, the Debt, the Note, the Loan Agreement, this Security Instrument, or any
other Loan Documents; (c) any and all lawful action that may be taken by Lender
in connection with the enforcement of the provisions of this Security
Instrument, the Loan Agreement, the Note or any of the other Loan Documents,
whether or not suit is filed in connection with same, or in connection with
Borrower, any Guarantor or Indemnifying Person and/or any partner, joint
venturer or shareholder thereof becoming a party to a voluntary or involuntary
federal or state bankruptcy, insolvency or similar proceeding; (d) any accident,
injury to or death of persons or loss of or damage to property occurring in, on
or about the Property or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (e) any use,
nonuse or condition in, on or about the Property or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (f) any failure on the part of Borrower to perform or be in compliance
with any of the terms of this Security Instrument, the Note, the Loan Agreement
or any of the other Loan Documents; (g) performance of any labor or services or
the furnishing of any materials or other property in respect of the Property or
any part thereof; (h) the failure of any person to file timely with the Internal
Revenue Service an accurate Form 1099-B, Statement for Recipients of Proceeds
from Real Estate, Broker and Barter Exchange Transactions, which may be required
in connection with this Security Instrument, or to supply a copy thereof in a
timely fashion to the recipient of the proceeds of the transaction in connection
with which this Security Instrument is made; (i) any failure of the Property to
be in compliance with any Legal Requirements; (j) the enforcement by any
Indemnified Party of the provisions of this Article 9; (k) any and all claims
and demands whatsoever which may be asserted against Lender by reason of any
alleged obligations or undertakings on its part to perform or discharge any of
the terms, covenants, or agreements contained in any Lease; (l) the payment of
any commission, charge or brokerage fee to anyone claiming through Borrower
which may be

20


--------------------------------------------------------------------------------




payable in connection with the funding of the Loan; or (m) any misrepresentation
made by Borrower in this Security Instrument or any other Loan Document.  Any
amounts payable to Lender by reason of the application of this Section 9.1 shall
become immediately due and payable and shall bear interest at the Default Rate
from the date loss or damage is sustained by Lender until paid.  For purposes of
this Article 9, the term “Indemnified Parties” means Trustee, Lender and any
Person who is or will have been involved in the origination of the Loan, any
Person who is or will have been involved in the servicing of the Loan, any
Person in whose name the encumbrance created by this Security Instrument is or
will have been recorded, any Person who may hold or acquire or will have held a
full or partial interest in the Loan (including, but not limited to, investors
or prospective investors in the Securities, as well as custodians, trustees and
other fiduciaries who hold or have held a full or partial interest in the Loan
for the benefit of third parties) as well as the respective directors, officers,
shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including, but not limited to, any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Loan, whether during the term of the Loan or as
a part of or following a foreclosure of the Loan and any successors by merger,
consolidation or acquisition of all or a substantial portion of Lender’s assets
and business).

Section 9.2                                      Security Instrument and/or
Intangible Tax.  Borrower shall, at its sole cost and expense, protect, defend,
indemnify, release and hold harmless the Indemnified Parties from and against
any and all Losses imposed upon or incurred by or asserted against any
Indemnified Parties and directly or indirectly arising out of or in any way
relating to any tax on the making and/or recording of this Security Instrument,
the Note or any of the other Loan Documents, but excluding any income, franchise
or other similar taxes.

Section 9.3                                      ERISA Indemnification. 
Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs
incurred in the investigation, defense, and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA that
may be required, in Lender’s sole discretion) that Lender may incur, directly or
indirectly, as a result of a default under Sections 4.1.9 or 5.2.12 of the Loan
Agreement.

Section 9.4                                      Environmental Indemnification. 
Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses and costs of Remediation (whether or not performed voluntarily),
engineers’ fees, environmental consultants’ fees, and costs of investigation
(including but not limited to sampling, testing, and analysis of soil, water,
air, building materials and other materials and substances whether solid, liquid
or gas) imposed upon or incurred by or asserted against any Indemnified Parties,
and arising out of or in any way relating to any one or more of the following: 
(a) any presence of any Hazardous Substances in, on, above, or under the
Property; (b) any past, present or threatened Release of Hazardous Substances
in, on, above, under or from the Property; (c) any activity by Borrower, any
Person affiliated with Borrower or any tenant or other user of the Property in
connection with any actual, proposed or threatened use, treatment, storage,
holding, existence, disposition or other Release, generation, production,

21


--------------------------------------------------------------------------------




manufacturing, processing, refining, control, management, abatement, removal,
handling, transfer or transportation to or from the Property of any Hazardous
Substances at any time located in, under, on or above the Property; (d) any
activity by Borrower, any Person affiliated with Borrower or any tenant or other
user of the Property in connection with any actual or proposed Remediation of
any Hazardous Substances at any time located in, under, on or above the
Property, whether or not such Remediation is voluntary or pursuant to court or
administrative order, including but not limited to any removal, remedial or
corrective action; (e) any past or present non-compliance or violations of any
Environmental Laws (or permits issued pursuant to any Environmental Law) in
connection with the Property or operations thereon, including but not limited to
any failure by Borrower, any Affiliate of Borrower or any tenant or other user
of the Property to comply with any order of any Governmental Authority in
connection with any Environmental Laws; (f) the imposition, recording or filing
of any Environmental Lien encumbering the Property; (g) any administrative
processes or proceedings or judicial proceedings in any way connected with any
matter addressed in Article 8 and this Section 9.4; (h) any past, present or
threatened injury to, destruction of or loss of natural resources in any way
connected with the Property, including but not limited to costs to investigate
and assess such injury, destruction or loss; (i) any acts of Borrower or other
users of the Property in arranging for disposal or treatment, or arranging with
a transporter for transport for disposal or treatment, of Hazardous Substances
owned or possessed by such Borrower or other users, at any facility or
incineration vessel owned or operated by another Person and containing such or
any similar Hazardous Substance; (j) any acts of Borrower or other users of the
Property, in accepting any Hazardous Substance for transport to disposal or
treatment facilities, incineration vessels or sites selected by Borrower or such
other users, from which there is a Release, or a threatened Release of any
Hazardous Substance which causes the incurrence of costs for Remediation;
(k) any personal injury, wrongful death, or property damage arising under any
statutory or common law or tort law theory, including but not limited to damages
assessed for the maintenance of a private or public nuisance or for the
conducting of an abnormally dangerous activity on or near the Property, in each
case, to the extent arising out of the presence of Hazardous Substances; and
(1) any misrepresentation or inaccuracy in any representation or warranty or
material breach or failure to perform any covenants or other obligations
pursuant to Article 8.  This indemnity shall survive any termination,
satisfaction or foreclosure of this Security Instrument, subject to the
provisions of Section 10.5.  Notwithstanding the foregoing, Borrower shall have
no liability for any Losses imposed upon or incurred by or asserted against any
Indemnified Parties and described in this Section 9.4 to the extent that such
Losses arose solely by actions, conditions or events relating to the Hazardous
Substances placed in, on, above or under the Property after the date that Lender
or any Affiliate or nominee of Lender (or any purchaser at a foreclosure sale)
actually acquired title to the Property and were not caused by the direct or
indirect actions of Borrower or any officer or director of Borrower or any
employee, agent, contractor or Affiliate of Borrower.

Section 9.5                                      Duty to Defend; Attorneys’ Fees
and Other Fees and Expenses.  Upon written request by any Indemnified Party,
Borrower shall defend such Indemnified Party (if requested by any Indemnified
Party, in the name of the Indemnified Party) by attorneys and other
professionals approved by the Indemnified Parties.  Notwithstanding the
foregoing, if the defendants in any such claim or proceeding include both
Borrower and any Indemnified Party and Borrower and such Indemnified Party shall
have reasonably concluded that there are any legal defenses available to it
and/or other Indemnified Parties that are different from or additional

22


--------------------------------------------------------------------------------




to those available to Borrower, such Indemnified Party shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such Indemnified Party,
provided that no compromise or settlement shall be entered without Borrower’s
consent, which consent shall not be unreasonably withheld.  Upon demand,
Borrower shall pay or, in the sole and absolute discretion of the Indemnified
Parties, reimburse, the Indemnified Parties for the payment of reasonable fees
and disbursements of attorneys, engineers, environmental consultants,
laboratories and other professionals in connection therewith.

ARTICLE X - WAIVERS

Section 10.1                                Waiver of Counterclaim.  To the
extent permitted by applicable law, Borrower hereby waives the right to assert a
counterclaim, other than a mandatory or compulsory counterclaim, in any action
or proceeding brought against it by Lender arising out of or in any way
connected with this Security Instrument, the Loan Agreement, the Note, any of
the other Loan Documents, or the Obligations.

Section 10.2                                Marshalling and Other Matters.  To
the extent permitted by applicable law, Borrower hereby waives the benefit of
all appraisement, valuation, stay, extension, reinstatement and redemption laws
now or hereafter in force and all rights of marshalling in the event of any sale
hereunder of the Property or any part thereof or any interest therein.  Further,
Borrower hereby expressly waives any and all rights of redemption from sale
under any order or decree of foreclosure of this Security Instrument on behalf
of Borrower, and on behalf of each and every person acquiring any interest in or
title to the Property subsequent to the date of this Security Instrument and on
behalf of all persons to the extent permitted by applicable law.

Section 10.3                                Waiver of Notice.  To the extent
permitted by applicable law, Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Security Instrument or any other Loan Document specifically and expressly
provides for the giving of notice by Lender to Borrower and except with respect
to matters for which Lender is required by applicable law to give notice, and
Borrower hereby expressly waives the right to receive any notice from Lender
with respect to any matter for which this Security Instrument does not
specifically and expressly provide for the giving of notice by Lender to
Borrower.

Section 10.4                                Waiver of Statute of Limitations. 
To the extent permitted by applicable law, Borrower hereby expressly waives and
releases to the fullest extent permitted by law, the pleading of any statute of
limitations as a defense to payment of the Debt or performance of its Other
Obligations.

Section 10.5                                Survival.  The indemnifications made
pursuant to Sections 9.3 and 9.4 herein and the representations and warranties,
covenants, and other obligations arising under Article 8, shall continue
indefinitely in full force and effect and shall survive and shall in no way be
impaired by any of the following:  any satisfaction or other termination of this
Security Instrument, any assignment or other transfer of all or any portion of
this Security Instrument or Lender’s interest in the Property (but, in such
case, shall benefit both Indemnified Parties and

23


--------------------------------------------------------------------------------




any assignee or transferee), any exercise of Lender’s rights and remedies
pursuant hereto including, but not limited to, foreclosure or acceptance of a
deed in lieu of foreclosure, any exercise of any rights and remedies pursuant to
the Loan Agreement, the Note or any of the other Loan Documents, any transfer of
all or any portion of the Property (whether by Borrower or by Lender following
foreclosure or acceptance of a deed in lieu of foreclosure or at any other
time), any amendment to this Security Instrument, the Loan Agreement, the Note
or the other Loan Documents, and any act or omission that might otherwise be
construed as a release or discharge of Borrower from the obligations pursuant
hereto.

ARTICLE XI - EXCULPATION

The provisions of Section 9.3 of the Loan Agreement are hereby incorporated by
reference into this Security Instrument to the same extent and with the same
force as if fully set forth herein.

ARTICLE XII - NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

ARTICLE XIII - APPLICABLE LAW

Section 13.1                                Governing Law.  This Security
Instrument shall be governed by and construed in accordance with the laws of the
state in which the Property is located (without regard to any conflict of laws
or principles) and the applicable laws of the United States of America.

Section 13.2                                Usury Laws.  Notwithstanding
anything to the contrary, (a) all agreements and communications between Borrower
and Lender are hereby and shall automatically be limited so that, after taking
into account all amounts deemed interest, the interest contracted for, charged
or received by Lender shall never exceed the Maximum Legal Rate or amount,
(b) in calculating whether any interest exceeds the Maximum Legal Rate, all such
interest shall be amortized, prorated, allocated and spread over the full amount
and term of all principal indebtedness of Borrower to Lender, and (c) if through
any contingency or event, Lender receives or is deemed to receive interest in
excess of the Maximum Legal Rate, any such excess shall be deemed to have been
applied toward payment of the principal of any and all then outstanding
indebtedness of Borrower to Lender, or if there is no such indebtedness, shall
immediately be returned to Borrower.

Section 13.3                                Provisions Subject to Applicable
Law.  All rights, powers and remedies provided in this Security Instrument may
be exercised only to the extent that the exercise thereof does not violate any
applicable provisions of law and are intended to be limited to the extent
necessary so that they will not render this Security Instrument invalid,
unenforceable or not entitled to be recorded, registered or filed under the
provisions of any applicable law.  If any term of this Security Instrument or
any application thereof shall be invalid or unenforceable, the remainder of this
Security Instrument and any other application of the term shall not be affected
thereby.

24


--------------------------------------------------------------------------------




ARTICLE XIV - DEFINITIONS

All capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement.  Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein, words used in this
Security Instrument may be used interchangeably in singular or plural form and
the word “Borrower” shall mean “each Borrower and any subsequent owner or owners
of a fee interest in the Property or any part thereof, the word “Lender” shall
mean “Lender and any subsequent holder of the Note,” the word “Note” shall mean
“the Note and any other evidence of indebtedness secured by this Security
Instrument,” the word “Property” shall include any portion of the Property and
any interest therein, and the phrases “attorneys’ fees”, “legal fees” and
“counsel fees” shall include any and all attorneys’, paralegal and law clerk
fees and disbursements, including, but not limited to, fees and disbursements at
the pre-trial, trial and appellate levels incurred or paid by Lender in
protecting its interest in the Property, the Leases and the Rents and enforcing
its rights hereunder.

ARTICLE XV - MISCELLANEOUS PROVISIONS

Section 15.1                                No Oral Change.  This Security
Instrument, and any provisions hereof, may not be modified, amended, waived,
extended, changed, discharged or terminated orally or by any act or failure to
act on the part of Borrower or Lender, but only by an agreement in writing
signed by the party against whom enforcement of any modification, amendment,
waiver, extension, change, discharge or termination is sought.

Section 15.2                                Successors and Assigns.  This
Security Instrument shall be binding upon and inure to the benefit of Borrower
and Lender and their respective successors and assigns forever.

Section 15.3                                Inapplicable Provisions.  If any
term, covenant or condition of the Loan Agreement, the Note or this Security
Instrument is held to be invalid, illegal or unenforceable in any respect, the
Loan Agreement, the Note and this Security Instrument shall be construed without
such provision.

Section 15.4                                Headings, etc.  The headings and
captions of various Sections of this Security Instrument are for convenience of
reference only and are not to be construed as defining or limiting, in any way,
the scope or intent of the provisions hereof.

Section 15.5                                Number and Gender.  Whenever the
context may require, any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural and vice versa.

Section 15.6                                Subrogation.  If any or all of the
proceeds of the Note have been used to extinguish, extend or renew any
indebtedness heretofore existing against the Property, then, to the extent of
the funds so used, Lender shall be subrogated to all of the rights, claims,
liens, titles, and interests existing against the Property heretofore held by,
or in favor of, the holder of such indebtedness and such former rights, claims,
liens, titles, and interests, if any, are not waived but rather are continued in
full force and effect in favor of Lender and are merged with the lien and
security interest created herein as cumulative security for the repayment of the

25


--------------------------------------------------------------------------------




Debt, the performance and discharge of Borrower’s obligations hereunder, under
the Loan Agreement, the Note and the other Loan Documents and the performance
and discharge of the Other Obligations.

Section 15.7                                Entire Agreement.  The Note, the
Loan Agreement, this Security Instrument and the other Loan Documents constitute
the entire understanding and agreement between Borrower and Lender with respect
to the transactions arising in connection with the Debt and supersede all prior
written or oral understandings and agreements between Borrower and Lender with
respect thereto.  Borrower hereby acknowledges that, except as incorporated in
writing in the Note, the Loan Agreement, this Security Instrument and the other
Loan Documents, there are not, and were not, and no Persons are or were
authorized by Lender to make, any representations, understandings, stipulations,
agreements or promises, oral or written, with respect to the transaction which
is the subject of the Note, the Loan Agreement, this Security Instrument and the
other Loan Documents.

Section 15.8                                Limitation on Lender’s
Responsibility.  No provision of this Security Instrument shall operate to place
any obligation or liability for the control, care, management or repair of the
Property upon Lender, nor shall it operate to make Lender responsible or liable
for any waste committed on the Property by the tenants or any other Person, or
for any dangerous or defective condition of the Property, or for any negligence
in the management, upkeep, repair or control of the Property resulting in loss
or injury or death to any tenant, licensee, employee or stranger.  Nothing
herein contained shall be construed as constituting Lender a “mortgagee in
possession.”

Section 15.9                                Concerning the Trustee.  Trustee
shall be under no duty to take any action hereunder except as expressly required
hereunder or by law, or to perform any act which would involve Trustee in any
expense or liability or to institute or defend any suit in respect hereof,
unless properly indemnified to Trustee’s reasonable satisfaction.  Trustee, by
acceptance of this Security Instrument, covenants to perform and fulfill the
trusts herein created, being liable, however, only for gross negligence or
willful misconduct, and hereby waives any statutory fee and agrees to accept
reasonable compensation, in lieu thereof, for any services rendered by Trustee
in accordance with the terms hereof.  Trustee may resign at any time by written
instrument to that effect delivered to Lender.  Lender may remove Trustee at any
time or from time to time and select a successor trustee.  In the event of the
death, removal, resignation, refusal to act, or inability to act of Trustee, or
in its sole discretion for any reason whatsoever Lender may, without notice and
without specifying any reasons therefor and without applying to any court,
select and appoint a successor trustee, by an instrument recorded wherever this
Security Instrument is recorded, and all powers, rights, duties and authority of
Trustee, as aforesaid, shall thereupon become vested in such successor.  Such
substitute trustee shall not be required to give a bond for the faithful
performance of the duties of Trustee hereunder unless required by Lender.  The
procedure provided for in this Section 15.9 for substitution of Trustee shall be
in addition to and not in exclusion of any other provisions for substitution, by
law or otherwise.

Section 15.10                          Trustee’s Fees.  Borrower shall pay all
costs, fees and expenses incurred by Trustee and Trustee’s agents and counsel in
connection with the performance by

26


--------------------------------------------------------------------------------




Trustee of Trustee’s duties hereunder, and all such costs, fees and expenses
shall be secured by this Security Instrument.

ARTICLE XVI - LOCAL LAW PROVISIONS

Section 16.1                                Certain Matters Relating to Property
Located in the State of Texas.  With respect to the Property which is located in
the State of Texas, notwithstanding anything contained herein:

(a)                                  Borrower represents and covenants that no
part of the Property forms any part of any property owned, used or claimed by
Borrower as a business or residential homestead.

(b)                                 Without limiting any other rights or
remedies herein provided and provided by law at law and in equity, upon the
occurrence and the continuation of an Event of Default, Lender may request the
Trustee to enforce this Security Instrument and to sell the Property as an
entirety or in parcels, by one sale or by several sales, held at one time or at
different times as the Trustee may elect (all rights to a marshalling of the
Property, or to a sale in inverse order of alienation, being hereby expressly
waived by Borrower), at the place for sale designated from time to time by
applicable authorities in the county in which the Property, or a part of the
Property, to be sold is situated, each sale to be made on the first Tuesday of a
calendar month between the hours of ten o’clock a.m. and four o’clock p.m.
(subject to any obligation imposed by applicable law to designate the times
during which the sale is to be held) to the highest bidder for cash at public
auction, after posting or causing to be posted written or printed notice of the
time, place and terms of sale at the door of the Courthouse of said county (or
such other place designated by the commissioner’s court of said county for such
postings), for at least twenty-one (21) days before the day of sale (such
twenty-one (21) day period commencing on the date of posting), and to execute
and deliver to the purchasers at each such sale proper conveyances of the
property sold, with general warranty of title binding upon Borrower and the
heirs, legal representatives, successors and assigns of Borrower.  In addition,
the holders of the Debt shall at least twenty-one (21) days preceding the date
of sale (such twenty-one (21) day period commencing on the date of posting), (i)
file a copy of such notice with the clerk of each county in which the Property
is situated and (ii) serve written notice of the proposed sale by certified mail
on each debtor obligated to pay the Debt according to the records of such
holder(s).  Service of such notice shall be completed upon deposit of the
notice, enclosed in a postpaid wrapper, properly addressed to each debtor at
such debtor’s most recent address as shown by Lender’s records, in a post office
or official depository under the care and custody of the United States Postal
Service.  The affidavit of any person having knowledge of the facts to the
effect that such service was completed shall be prima facie evidence of the fact
of service.  No notice of such sale or sales other than that herein provided for
need be given to Borrower or any other person or party.  The Trustee shall apply
the proceeds arising from each such sale as provided hereinbefore.  Lender or
other holders of the Debt shall have the right to become the purchaser at any
sale to the same extent as any other party, being the highest bidder, and in
lieu of paying cash may credit the amount of the bid upon the Debt held by
Lender or such other holders up to the full amount of the Debt then unpaid. 
Lender shall not be held liable for any damages in connection with actions taken
by Lender or by Trustee hereunder.  If a sale under this Security Instrument is
made because of an Event of Default relating to payment of any portion of the
Debt, and Lender elects not to accelerate the Debt, the sale may be made subject
to the

27


--------------------------------------------------------------------------------




unmatured part of the Debt, and as to the unmatured part of the Debt, this
Security Instrument shall remain in full force and effect.  Several sales may be
made hereunder without exhausting the power of foreclosure and the power to sell
the Property, in whole or in part, for any other part of the Debt whether then
matured or subsequently maturing.  Borrower shall indemnify Trustee against all
liabilities and expenses that he may incur in the performance of his duties
under this Security Instrument.

(c)                                  Except as expressly otherwise provided in
this Security Instrument, Borrower waives any and all rights of presentment,
protest, notice of protest, demand, notice of dishonor, notice of nonpayment,
notice of intent to accelerate, notice of acceleration and all other notices. 
To the full extent Borrower may do so, Borrower agrees that Borrower will not at
any time insist upon, plead, claim or take the benefit or advantage of any law
now or hereafter in force providing for any moratorium, appraisement, valuation,
stay, extension, reinstatement or redemption, and Borrower, for Borrower,
Borrower’s heirs, devisees, representatives, successors and assigns, and for any
and all persons ever claiming any interest in the Property, to the extent
permitted by applicable law, hereby waives and releases all rights of
moratorium, reinstatement, redemption, valuation, appraisement, stay of
execution, notice of intention to mature or declare due the whole of the Debt,
notice of election to mature or declare due the whole of the Debt and all rights
to a marshalling of assets of Borrower, including the Property, or to a sale in
inverse order of alienation in the event of foreclosure of the liens and/or
security interest hereby created.  Borrower shall not have or assert any right
under any statute or rule of law pertaining to the marshalling of assets, sale
in inverse order of alienation, the exemption of homestead, the administration
of estates of decedents, or other matters whatever to defeat, reduce or affect
the right of Lender under the terms of this Security Instrument to a sale of the
Property for the collection of the Debt without any prior or different resort
for collection, or the right of Lender under the terms of this Security
Instrument to the payment of the Debt out of the proceeds of sale of the
Property in preference to every other claimant whatever.  Borrower waives any
right or remedy which Borrower may have or be able to assert pursuant to Chapter
34 of the Texas Business and Commerce Code, or any other provision of Texas law,
pertaining to the rights and remedies of sureties.  If any law referred to in
this Section and now in force, of which Borrower or Borrower’s heirs, devisees,
representatives, successors or assigns or any other persons claiming any
interest in the Property might take advantage despite this Section, shall
hereafter be repealed or cease to be in force, such law shall not thereafter be
deemed to preclude the application of this Section.

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER HEREBY WAIVES ANY
RIGHT TO DETERMINATION OF FAIR MARKET VALUE AND TO AN OFFSET AGAINST ANY
DEFICIENCY RESULTING FROM A FORECLOSURE SALE OF THE PROPERTY (OR ANY PORTION
THEREOF) PURSUANT TO SECTION 51.002 OF THE TEXAS PROPERTY CODE (AS AMENDED AND
IN EFFECT FROM TIME TO TIME AND/OR ANY SUCCESSOR STATUTE; HEREIN CALLED THE
“PROPERTY CODE”), OR PURSUANT TO A JUDICIAL FORECLOSURE INCLUDING, WITHOUT
LIMITATION, ANY SUCH RIGHTS THAT BORROWER MAY OTHERWISE HAVE HAD UNDER SECTION
51.003 AND/OR SECTION 51.004 OF THE PROPERTY CODE.

28


--------------------------------------------------------------------------------




(d)                                 Without limiting any other rights or
remedies herein provided and provided by law at law and in equity, upon the
occurrence and the continuation of an Event of Default, with respect to that
portion of the Property constituting collateral subject to the Uniform
Commercial Code of the State of Texas, Lender may, at his option, accomplish the
sale of such collateral jointly with the sale of the real property pursuant to
the Property Code relating to the sale of real estate, or separately by Chapter
9 of the Texas Business and Commerce Code relating to the sale of collateral
after default by the debtors (as said section and chapter now exist or may be
hereafter amended or succeeded), or by any other present or subsequent articles
of enactments relating to same.  In the event of a sale of collateral pursuant
to Chapter 9 of the Texas Business and Commerce Code, if notice to Borrower of
the intended disposition is required by law, such notice shall be decreed
commercially reasonable if given to Borrower at least ten (10) calendar days
prior to the date of the sale.  Nothing contained in this paragraph shall be
construed to limit in any way Lender’s right to sell the Property by private
sale if any court of competent jurisdiction orders the same.  At any such sale:

(i)                                     whether made under the power herein
contained, the aforesaid Section 51.002, the Texas Business and Commerce Code,
any other legal requirement or by virtue of any judicial proceedings or any
other legal right, remedy or recourse, it shall not be necessary for Lender to
be physically present at, or to have constructive possession of, the Property
(Borrower shall deliver to Lender any portion of the Property not actually or
constructively possessed by Lender immediately upon demand by Lender) and the
title to and right of possession of any such property shall pass to the
purchaser thereof as completely as if the same had been actually present and
delivered to purchaser at such sale;

(ii)                                  each instrument of conveyance executed by
Trustee shall contain a general warranty of title, binding upon Borrower;

(iii)                               each and every recital contained in any
instrument of conveyance made by Trustee shall conclusively establish the truth
and accuracy of the matters recited therein, including, without limitation,
nonpayment of the Note, advertisement and conduct of such sale in the manner
provided herein and otherwise by law and appointment of any successor Lender
hereunder;

(iv)                              any and all prerequisites to the validity
thereof shall be conclusively presumed to have been performed;

(v)                                 the receipt by Trustee or such other party
or officer making the sale of the full amount of the purchase money shall be
sufficient to discharge the purchaser or purchasers from any further obligation
for the payment thereof, and no such purchaser or purchasers, or his or their
assigns or personal representatives, shall thereafter be obligated to see to the
application of such purchase money or be in any way answerable for any loss,
misapplication or nonapplication thereof;

(vi)                              to the fullest extent permitted by law,
Borrower shall be completely and irrevocably divested of all of its right,
title, interest, claim and

29


--------------------------------------------------------------------------------




demand whatsoever, either at law or in equity, in and to the property sold, and
such sale shall be a perpetual bar both at law and in equity, against Borrower
and against all other persons claiming or to claim the property sold or to any
part thereof by, through or under Borrower; and

(vii)                           to the extent and under such circumstances as
are permitted by law, Lender may be a purchaser at any such sale.

(e)                                  The Property may be sold in one or more
parcels and in such manner and order as Lender may elect, it being expressly
understood and agreed that the right of sale arising out of any Event of Default
shall not be exhausted by any one or more sales.

(f)                                    Subject to the provisions of any written
agreement to the contrary, the purchaser at any foreclosure sale hereunder shall
become the legal owner of the Property.  All occupants (except those which have
previously executed a prior written agreement with the purchaser) of the
Property or any part thereof shall become tenants at sufferance of the purchaser
at the foreclosure sale and shall deliver possession thereof immediately to the
purchaser upon demand.  It shall not be necessary for the purchaser at said sale
to bring any action for possession of the Property, other than the statutory
action of forcible detainer in any justice court having jurisdiction over the
Property.

(g)                                 THE WRITTEN LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

(h)                                 WITHOUT LIMITATION, THE INDEMNITIES
CONTAINED IN THIS SECURITY INSTRUMENT SHALL APPLY TO EACH INDEMNIFIED PERSON
WITH RESPECT TO MATTERS WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF,
OR ARE CLAIMED TO BE CAUSED BY OR ARISE OUT OF, THE NEGLIGENCE (WHETHER SOLE,
COMPARATIVE OR CONTRIBUTORY) OR STRICT LIABILITY OF SUCH (AND/OR ANY OTHER)
INDEMNIFIED PERSON.  HOWEVER, SUCH INDEMNITIES SHALL NOT APPLY TO A PARTICULAR
INDEMNIFIED PERSON TO THE EXTENT THAT THE SUBJECT OF THE INDEMNIFICATION IS
CAUSED BY OR ARISES OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THAT
INDEMNIFIED PERSON.

(i)                                     This Security Instrument shall be a
security agreement between Borrower, as the debtor, and Lender, as the secured
party, cover the Property constituting personal property or fixtures governed by
the Texas Business and Commerce Code (hereinafter called the “Texas Code”), and
Borrower grants to Lender a security interest in such portion of the Property. 
In addition to Lender’s other rights hereunder, Lender shall have all rights of
a secured party under the Texas Code.  Borrower shall execute and deliver to
Lender all financing statements that may be required by Lender to establish and
maintain the validity and priority of Lender’s security interest and Borrower
shall bear all costs thereof, including all Uniform Commercial Code

30


--------------------------------------------------------------------------------




searches reasonably required by Lender.  If Lender should dispose of any of the
Property pursuant to the Texas Code, ten (10) days written notice by Lender to
Borrower shall be deemed to be reasonable notice; provided, however, Lender may
dispose of such property in accordance with the foreclosure procedures of this
Security Instrument in lieu of proceeding under the Texas Code.

(j)                                     Certain of the Property is or will
become “fixtures” (as that term is defined in the Texas Code) on the real
property hereinabove described, and this Security Instrument upon being filed
for record in the real property records shall also operate as a financing
statement upon such of the Property which is or may become fixtures.  Borrower
has an interest of record in the real property.

(k)                                  WAIVER OF CONSUMER RIGHTS.  TO THE EXTENT
NOW OR HEREAFTER APPLICABLE, BORROWER HEREBY WAIVES BORROWER’S RIGHTS UNDER THE
DECEPTIVE TRADE PRACTICES - CONSUMER PROTECTION ACT, SECTION 17.41 ET SEQ., OF
THE TEXAS CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. 
AFTER CONSULTATION WITH AN ATTORNEY OF BORROWER’S OWN SELECTION, BORROWER
VOLUNTARILY CONSENTS TO THIS WAIVER.

(l)                                     TEXAS FINANCE CODE SECTION 307.052
COLLATERAL PROTECTION INSURANCE NOTICE:  (A) BORROWER IS REQUIRED TO: (I) KEEP
THE PREMISES INSURED AGAINST DAMAGE IN THE AMOUNT LENDER SPECIFIES (IN
ACCORDANCE WITH THE PROVISIONS OF THE LOAN AGREEMENT); (II) PURCHASE THE
INSURANCE FROM AN INSURER THAT IS AUTHORIZED TO DO BUSINESS IN THE STATE OF
TEXAS OR AN ELIGIBLE SURPLUS LINES INSURER; AND (III) NAME LENDER AS THE PERSON
TO BE PAID UNDER THE POLICY IN THE EVENT OF A LOSS; (B) BORROWER MUST, IF
REQUIRED BY LENDER, DELIVER TO LENDER A COPY OF THE POLICY AND PROOF OF THE
PAYMENT OF PREMIUMS; AND (C) IF BORROWER FAILS TO MEET ANY REQUIREMENT LISTED IN
PARAGRAPH (A) OR (B), LENDER MAY OBTAIN COLLATERAL PROTECTION INSURANCE ON
BEHALF OF BORROWER AT THE BORROWER’S EXPENSE.

[NO FURTHER TEXT ON THIS PAGE]

31


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Security Instrument has been executed by Borrower as of
the day and year first above written.

 

BORROWER:

 

 

 

 

 

BEHRINGER HARVARD ELDRIDGE PLACE
LP, a Delaware limited partnership

 

 

 

 

 

 

 

By:

 

 

 

 

Name:  Gerald J. Reihsen, III

 

 

Title:    Secretary

 


--------------------------------------------------------------------------------




I hereby certify that the address of the Lender is 8739 Research Drive URP 4, NC
1075, Charlotte, North Carolina  28262.

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
a banking association chartered under the laws of the
United States of America

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


--------------------------------------------------------------------------------




ACKNOWLEDGMENT

STATE OF TEXAS

)

 

 

:

 

COUNTY

)

 

I, the undersigned, a notary public in and for said county in said state, hereby
certify that GERALD J. REIHSEN, III, whose name as Secretary of BEHRINGER
                               , LLC, a Delaware limited liability company, is
signed to the foregoing instrument, and who is known to me, acknowledged before
me on this day that, being informed of the contents of said instrument, he, as
such officer and with full authority, executed the same voluntarily for and as
the act of said limited liability company.

Given under my hand and official seal this             day
of                                      , 2006.

 

 

 

Notary Public

 

 

[NOTARIAL SEAL]

My commission expires:

 


--------------------------------------------------------------------------------




ACKNOWLEDGMENT

STATE OF NEW YORK

)

 

 

:

COUNTY OF NEW YORK

 

)

 

On                    , 2006, before me,                                     ,
the undersigned officer, personally appeared                         who
acknowledged himself to be the                         of WACHOVIA BANK,
NATIONAL ASSOCIATION, a banking association chartered under the laws of the
United States of America, and that as such                         , being
authorized to do so, executed the foregoing instrument for the purposes therein
contained by signing the name of such entity by himself/herself as
                            .

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

[S E A L]

 

Notary Public

 

My Commission Expires:

 

 

 

 

 

Printed Name of Notary Public

 

 


--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION

A-1


--------------------------------------------------------------------------------